Title: Lucy Cranch to Abigail Adams, 8 December 1785
From: Cranch, Lucy,Greenleaf, Lucy Cranch
To: Adams, Abigail


     
      My Dear Aunt
      Braintree Dec. 8. 1785
     
     I last week recieved your invaluable favour of August 27. by Mr. Storer. I wish it was in my power to return you any thing that would be any way equivelent to it, if there are any of your Letters Madam, (which I am very sure there is not) that will bear to be ranked with Whiped Sulububs Flumery &c. in what rank must mine be placed. Far very far below them. Believe me Madam your Letter to me was a dish of very solid food dressed in a manner the most elegant that was possible. And it must be high cultivation added to a naturally rich soil to produce fruites rich as your Letters are.
     I felt flattered by your encomiums upon Richardsons works as it is what I have often thought. He was always a favourite author of mine. I think I never read any Romances, that taken alltogether were equal to his. Too many of them, if they do not directly lead to Vice, tend to eneveate the mind and robs it of the strenght which is nessesary to make it stem with resolution the torrent of folly, which too often prevails.
     Yes my Dear Aunt I think it reasonable to suppose that those who shall make the highest attainments in virtue while here, and who most improve the talents alloted them by the supreme Being, will have the most elevated seats in the blissful mansions above, and even there shall we not be making constant progression toward greater perfection, and though always rising we shall yet be at an infinite distance from the infinitely perfect God.
     Our dear good Aunt Tufts is now no more. She has bid an eternal adieu to this vale of tears, and has gone to take her seat with the blessed. The universal benovelence of her heart and her undesembled piety had long fited her for their company. As her Life had ever been that of virtue, and as far as in her power of ussfulness, she was able to look forward to another state with satisfaction. She bore her sickness with the resagnation of a Christion yet longing to be released from that frail tenement which had always been a sourse of pain to her. The Doctor feels his misfortune as a man and bears it as a Christion. I have not seen Mr. Storer yet, his friends in Boston cannot spare him long enough to come as far as Braintree.
     My sister is now at Haverhill and has been there for two months past. She will write. Cousin JQA is there following his studies with the utmost ardour. Cousin Charles is very well, and very good. Tommy improves fast in body and mind. They all feel like Brothers to me. Charles Billy and his Chambermate L. White will keep Thanksgiving with us next week.
     I often my dear Aunt indulge myself in thinking of your speedy return: the idea gives me pleasure. I fear I must satisfy myself with that at present. I often think of the many happy hours we shall pass when you shall once more be fixed down in your peaceful habitation, on your native land, when Aunt Adams shall again spend the long winter evening with us and entertain her Neices with the relation of her adventures. How many pleasing anecdotes will she have to make the time pass cheererly away: how pleasing is this (at present) vissionary scene. Many years I hope will not pass before it is realised.
     I think I ought to ask pardon for encroaching so long upon your time by my scribling. I will not increase my fault by making apoligies but will hasten to conclude with assureing you my ever dear Aunt of the resspectful gratitude and affection of your Niece.
     
      L Cranch
     
    